MAYER, Circuit Judge
(after stating the facts as above). The sole question which the jury was instructed to consider was whether the vessel was seaworthy, not by reason of any defect in the construction of the coal bin or the temporary stairway, but because the bin was so situated as to make it necessary for plaintiff and others to climb or cross over it. The question is exposed by the following part of the court’s charge:
“If you find that tho evidence shows that the coal bin was so constructed that no safo passageway was provided on the deck, and that it was made necessary to climb or cross over said bin in the performance of his duty, then you are to determine whether or not the defendants failed in their duty. It is further claimed tiiat tho defendants were negligent in placing the coal bin on the deck, which rendered free and easy access to all parts of the coal, unsafe and dangerous. It is for you to determine whether there was such free and ready access to all parts of the deck, unhampered by the presence of the coal bin, as created a dangerous condition in connection with going from one part of the vessel to the other.”
“Seaworthy” and “uuseawortliy” are words which may be easily defined by general language. The difficulty arises when it is sought to fit facts to definition or apply definition to facts. An appreciation, therefore, of the history of 'these terms and of their application to new requirements, helps serve to understand their true significance. The basic thought is that the vessel shall be equipped to perform the duty which she owes to the human beings aboard of her and the cargo which she carries. As far back as the Taws of Oleron, it was recognized that the ship must be fit for something more than encounter with the perils of the sea. In article X (30 Eed. Cas. 1176) it was provided:
“The master of a ship, when he lets her out to freight to the merchants, ought to show them his cordage, ropes, and slings, with which the goods are to be hoisted aboard or ashore; and if they find they need mending, he ought to mend them. * * * So also if the ropes or slings break, the master not showing them beforehand to the merchants, he is obliged to make good the damage.”
Cf. Laws of Wisbuy, 20 Fed. Cas. p. 1191.
While article X does not use the word “seaworthy,” it nevertheless, in effect, prescibcd as a rule of conduct that a ship, in order to be seaworthy in certain relations to cargo (i. e., hoisting aboard or ashore), must have the equipment to carry on the hoisting with reasonable safety.
[1] However, in respect of cargo in the earlier days, controversies as to seaworthiness related, in the main, to the hull and—
“to constitute seaworthiness of the hull of a vessel in respect to cargo, the hull must be so tight, staunch, and strong, as to be competent to resist all ordinary action of tho sea, and to prosecute and complete the voyage without damage to the cargo under deck.” Dupont de Nemours & Co. v. Vance et al., 19 How. 162, 167, 15 L. Ed. 581.
After The Carib Prince, 170 U. S. 655, 18 Sup. Ct. 753, 42 L. Ed. 1181, had held that the Harter Act had not released the owner of the ship from the duty of making her seaworthy at the beginning of the voyage, the Supreme Court was again called upon to define seaworthi*524ness in respect of cargo, and thus in The Silvia, 171 U. S. 462, 464, 19 Sup. Ct. 7, 8 (43 L. Ed. 241), Mr. Justice Gray wrote:
“The test of seaworthiness is whether the vessel is reasonably fit to carry the cargo which she has undertaken to transport.”
Five years later, in The Southwark, 191 U. S. 1, 24 Sup. Ct. 1, 48 L. Ed. 65, the court was confronted with an illustration of the requirements of modem commerce in respect of a refrigerating apparatus on a vessel engaged in the dressed meat trade, and the court held that seaworthiness of such a vessel related and extended to the refrigerating apparatus necessary for tire preservation of the meat during transportation-. Realizing that seaworthiness, like many other elastic terms, must keep pace with progress, the-court recognized the importance and growth of our foreign commerce in dressed beef and adopted the following definitions:
“Bouvier’s Law Dictionary defines ‘seaworthiness’ to be: ‘In maritime law, the sufficiency of the vessel in materials, construction, equipment, officers, men and outfit for the trade or service in which it is employed.’ And the same author further says: ‘It can never be settled by positive rules of law now far this obligation of seaworthiness extends in any particular case, for the reason that improvements and changes in- the means and modes’ of navigation frequently require new implements, or new forms of old ones; and these, though not necessary at first, become so- when there is an established usage that all ships of a certain quality, or those to be sent on certain voyages or used for certain purposes, shall have them.’ In the case of The Sylvia, 171 U. S. 462, Mr. Justice Gray said: ‘The test of seaworthiness is whether the vessel is reasonably fit to carry the cargo which she has undertaken to transport.’ This is the commonly accepted definition of seaworthiness. As seaworthiness depends not only upon the vessel being staunch and fit to meet the perils of the sea, but upon ■ its character in reference to the particular cargo to be transported, it follows that a vessel must be able to transport the cargo which it is held out as fit to carry or it is not seaworthy in that respect. But for the special appliances furnished by the vessel, perishable cargoes, such as dressed beef, could not be shipped on long voyages in hot weather/”
Since The Southwark, the courts have applied its principles and definitions in a great variety of cases involving differing sets of facts. The definitions were not new, as is evidenced by the quotations from Bouvier, but their application was brought up to modern developments in emphasizing the duty of the owner to equip his vessel for the service which it undertakes.
[2] Almost contemporaneously with the decision in the Southwark Case was that in The Osceola, 189 U. S. 158, 175, 23 Sup. Ct. 483, 47 L. Ed. 760, in which, after an exhaustive review, the court considered as settled the proposition: •
“That the vessel and her owner are, both by English and American law, liable to an indemnity for injuries received by seamen in consequence of the unseaworthiness of the ship, or a failure to supply and keep in order the proper appliances appurtenant to the ship.”
The court distinguished, as indeed did Judge Addison Brown himself, The Edith Godden (D. C.) 23 Fed. 43, from the City of Alexandria (D. C.) 17 Fed. 390. In The Edith Godden Case, supra, Judge Addison Brown said:
*525“There is no question that in modern maritime law, the owners are responsible for due care and diligence in the proper equipment of the vessel "or the contingencies o£ the voyage.”
And in The Frank and Willie (D. C.) 45 Fed. 494, 496, the same judge concisely stated:
“The principle involved, viz. the duty to provide reasonable security against danger to life and limb, by at least the usual methods, when these dangers are brought home to the knowledge of the proper officers, is manifestly a general one.”
Collating and referring to many cases, 35 Cyc. 1196, well defines the duty of owners to seamen in this respect as follows:
“A shipowner, among other obligations to the seamen, is hound to provide a seaworthy ship, furnished with all necessary and customary requisites for navigation, including proper equipment and a competent crew.”
That a vessel is not called upon to have the best appliances is no longer a debatable question. The New York, 204 Fed. 764, 123 C. C. A. 214; In re Tonawanda Iron & Steel Co. (D. C.) 234 Fed. 198. And out of all these definitions there survives the proposition, which, like most elementary propositions, must be occasionally restated, that the equipment or appliance need be only that which is reasonably safe for its purpose. Seaworthiness thus remains “a relative term.” Hanrahan v. Pacific Transport Co. (C. C. A.) 262 Fed. 951.
[3] Ships roll, and those who go to sea must have sea legs. Deck cargoes are old, and it matters not whether they consist of coal or machinery. A sudden lurch of the ship in a heavy sea might just as likely have thrown a seaman off his balance on a stairway below the poop deck as above it, and just as readily whether there was a handrail of iron or of wood. Thus the point is whether there was any evidence whatever as to the position and construction of this bin, or the construction of this stairway, from which a jury could determine that the bin and stairway on this freighter were not reasonably safe for the performance of the required and normal duties of this plaintiff.
We find no such evidence, and, while we appreciate, as pointed out, supra, the new illustrations which progress in shipbuilding and navigation present for disposition, we fail to discover in this case any question which calls for the application of other than now well-settled principles.
Judgment reversed.